Title: Thomas Cooper to Thomas Jefferson, 13 [March] 1819
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
             January Mar. 13. 1819. Philadelphia
          
          I have inserted the advertisement in the Democratic Press, and shall also insert it in Poulson’s paper: one democratic and one federal.
          I am glad there is to be a meeting of the visitors on the 29th because it will afford an opportunity of laying before them my views of the situation proposed to me.
          My receipts here, are a few dollars above 3000 during the last year. The expences of my Lectures, have rather exceeded 500 Dollars: my expences of living, consume the balance; nothing remains. But I live here in the midst of every comfort that this country can afford, and with continually encreasing means of pursuing my scientific studies. All that is new in the literary or scientific world, I am informed of witht delay: the sources of consultation and information are ample. To remove from hence, will be folly unless my condition can be bettered.
          Your institution does not hold out pecuniary inducements for men of standing and character to join it: to expect that such men will come from Europe, on the temptation of an income so inferior to the common rate in this country, appears to me out of the question. I say this, because Mr Shaw the Classical tutor at Carlisle, four years ago went to Albany on a fixt Salary of 2000 Dlrs beside other emoluments: Dr Holly went to Transylvania University in Kentucky at a salary of 3000 Dlrs. Professor silliman, & Professor Cleaveland, have, the former more, the other as much; as I am informed. Mr  Bowditch the mathematician, has between 2500 & 3000. so I understand from Mr Nulty here, who visited him last year. During four years to come there will be few Students at your institution. At least, such is my persuasion. Probably I shall get some law students there, because I am aware that my reputation in that branch is good in Virginia: but I expect little else for some time: and unless you can manage to procure able people to join me, no efforts of mine will do good at your University.
          I am expected to teach Chemistry, Mineralogy & Natural philosophy. There is not a teacher in Europe, or in this Country, from whom so much is expected. I do not think my pretensions in the two former branches are inferior to those of any other person, any where: and I know sufficient of the necessary experiments of the latter, to fill the chair without disgrace. since I have left Monticello I have gone through a regular course of natural philosophy to renew my acquaintance with the detail. But thus qualified, the salary of 1000 Dollars, unless the University were in the full tide of success, I ought not to think of as an adequate compensation.
          What length of residence and of teaching during the year may be required of me, I cannot know till the visitors determine it: and therefore, under any proposed compensation, I can make no definite undertaking untill I know that. I keep myself  open therefore to make my election of accepting or rejecting,  untill I receive the proposals of the board of visitors; when I receive them, I will return a prompt reply. But at any rate, I cannot consent to go under terms less favourable than the following
          1. A permanent salary of 1500 Dollars and a house to live in sufficient for the comfortable residence of my family.
          2. The Professorships of Chemistry, Mineralogy & nat. Philos. & of Law: with the fee before proposed of 25 Dlrs each Student attending my public lectures, in each of these two classes of Study.
          3. The right of taking private pupils, if such should offer in these departments of Knowledge.
          4. The expences of removing my philosophical apparatus of all kinds & my Library to be defrayed by the University. The expence of removing my family, and my household goods to be defrayed by myself.
          5. I have about 5000 specimens of mineralogy: out of which any person, here, appointed by the Visitors, shall select for the use of the University 2500 labelled & arranged in pasteboard cases at 50 Cents each. Which is about the price that I have paid for a part of them, to the amount actually of 850 Dollars, beside my incessant labour for above six years.
          6. My Philosophical apparatus, (Air pump, electrical machines, a very splendid & compleat set of Galvanic apparatus, &c &c) to be purchased at the price they cost me, or at a valuation, as the visitors think fit.
          7. The purchase money of these articles to bear interest in my favour at six per cent, untill the funds of the u University, will render it expedient to pay me the principal.
          8. The selection of minerals, & the valuation of the apparatus, to be left to Messrs John Vaughan, Professor Patterson, Cloud of the Mint, Zaccheus Collins, Peale of the Museum, Dr Meade, or any of them whom the visitors may nominate for the purpose. All these gentlemen are known to you, except Dr Meade, out of whose extensive collection of Minerals I purchased some duplicates at the price at which I offer my own.
          9. Untill I procure fifty Students of Chemistry, the expences of my experiments to be borne by the University. At Carlisle these expences were allowed me to the amt of 200 Dlrs; perhaps the remoteness of Charlottes ville, may add a few mo dollars more to the expence. By this I mean the actual consumption & expenditure of necessary instruments & materials of which I must be at the expence of the original stock myself.—This I have; but it is impossible to set a value on articles in many respects the fruits of my own time & labour, & out of the way of any purchase. I must therefore claim only the actual price of what I consume & must restore. The expence for a dozen pupils will be the same as for a hundred: I conceive that I have no right to any such allowance when my pupils reach 50.—
          10. I hope to be gratified by the Library of the University being regularly furnished with the Scientific journals of England & France. The part of my own library appropriated to scientific, exclusive of literary works, has cost me about 1000 Dollars. My income at Charlottes ville will not enable me to keep up the works I possess at my own expence.
          On the foundation of these proposals, if the Visitors think well of them, I will reflect on any reply they may think fit to make, but without any present promise of going to Charlotte’s ville: if previous to the time when my answer is required, any proposal more decidedly advantageous should occur, I hold myself at liberty to accept of it, untill my reply to them after the meeting of the 29th which shall not be unnecessarily delayed.
          I will look out for the Stoves.
          Accept Dear Sir my thanks, and my best wishes for your comfort & happiness.
          
             Thomas Cooper
          
        